Exhibit DATA FOR ONCOTHYREON’S PX-12 AND PX- Bellevue, Washington - April 16, 2008 - Oncothyreon Inc. (Nasdaq: ONTY) (TSX:ONY) announced today that data from pharmacokinetic studies of PX-12 and preclinical studies of PX-866 were presented at the Annual Meeting of the American Association for Cancer Research (AACR) in San Diego, held April 12-16, 2008. Information from the studies may guide future clinical development plans for these product candidates.Oncothyreon is currently conducting a Phase 2 trial of PX-12 in patients with advanced pancreatic cancer and PX-866 is expected to enter a Phase 1 trial in patients with advanced cancers in the second quarter of 2008. PX-12 PX-12 is an irreversible inhibitor of thioredoxin (Trx)-1, a protein that is over-expressed in many tumor types and is associated with aggressive tumor growth and poor prognoses. In a previous Phase 1 study, PX-12 treatment lowered circulating levels of Trx-1 in patients and a Trx-1 decrease of 25% or greater was associated with increased survival. The current study examined Trx-1 levels in the serum of patients receiving PX-12 in two ongoing clinical trials and in healthy volunteers, and the data were reported in a poster session yesterday (Abstract #4453). Key findings of the study are: • PX-12 reduced plasma Trx-1 levels in all patients with initial levels greater than 18 ng/mL, the upper limit of the normal range. Patients with normal Trx-1 levels remained in the normal range following PX-12 treatment. • Thirty-three percent of patients with elevated Trx-1 levels achieved stable disease with PX-12 treatment. No patients achieved stable disease if their starting Trx-1 levels were within the normal range. Together, these data suggest that patients with plasma Trx-1 levels above the normal upper limit of 18 ng/mL may be more likely to benefit from treatment with PX-12.Thus, Trx-1 levels could be used to select the most appropriate patients for future clinical trials of PX-12. PX-866 PX-866 is a small molecule inhibitor of phosphotidylinositol-3 kinase (PI-3K), a key point of control of cellular responses including signaling of cell survival and growth, migration and metabolism. The PI-3K pathway is a key contributing factor to a number of human cancers, particularly ovarian, head and neck, urinary tract, cervical, prostate, endometrial and small cell lung cancers and gliomas.
